Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 1 of 8 PageID #: 663




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION


OYSTER OPTICS, LLC,

                Plaintiff,           Case No. 2:20-cv-00211-JRG

     v.

CISCO SYSTEMS, INC.

                Defendant.




            DEFENDANT CISCO SYSTEMS, INC.’S REPLY BRIEF
 IN SUPPORT OF ITS MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 2 of 8 PageID #: 664




         Rather than presenting a substantive response to Cisco’s motion, Oyster relies on a series

of procedural objections that have each been squarely rejected by the case law. On the merits,

Oyster did not identify any product feature that is materially different from the prior products as it

relates to a claim limitation; Oyster did not proffer any claim term that would require construction

that would meaningfully impact the analysis; and Oyster did not point to any material difference

in claim scope. The most Oyster could muster is that “it is at least plausible that the claim scope

is not the same”––an observation that is always true any time a Court undertakes this analysis, and

yet Courts have nonetheless granted the relief Cisco seeks. The purpose of res judicata is to avoid

the burden of re-litigation, and that purpose would be ill-served by waiting for developments that

Oyster cannot even articulate. Cisco addresses each of Oyster’s procedural objections below.

I.       Dismissal at the Pleading Stage Is Appropriate on this Record

         It is settled that res judicata warrants dismissal under Rule 12(b)(6). Kan. Reinsurance

Co. v. Mortg. Corp. of Tex., 20 F.3d 1362, 1366 (5th Cir. 1994). In deciding such a motion, “[t]he

court may consider documents attached to or incorporated in the complaint and matters of which

judicial notice may be taken.” United States ex rel. Willard v. Humana Health Plan of Tex.

Inc., 336 F.3d 375, 379 (5th Cir. 2003). The need to evaluate alleged differences in claim language

does not preclude dismissal on the pleadings; Courts routinely grant Rule 12(b)(6) motions

dismissing precluded causes of action despite the same types of objections raised by Oyster. Senju

Pharm. Co., Ltd. v. Apotex Inc., 746 F.3d 1344 (Fed. Cir. 2014) (affirming dismissal under 12(b)(6)

motion, holding claim preclusion a question of law, and rejecting patent owner’s arguments that

cause of actions were different because claim limitations different).1 Likewise, in SimpleAir. Inc.


1
   See also Maz Encryp. Techs. v. Blackberry, 347 F. Supp. 3d 283, 286-87 (N.D. Tex. 2018)
(granting 12(b)(6) motion, taking judicial notice of documents, considering side-by-side
comparison of claims, and rejecting arguments that scope of claims in newly issued continuation
patent differ from prior patent); Adaptix, Inc. v. Amazon.com, Inc., 5:14-01379, 2015 U.S. Dist.


                                                  1
 Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 3 of 8 PageID #: 665




v. Google, 884 F.3d 1160 (Fed. Cir. 2018), the Federal Circuit made clear it would have affirmed

had the district court been given a claim comparison of the type Cisco submitted with this motion.2

       Oyster argues that Cisco’s motion improperly cites documents outside the pleadings, and

Oyster requests conversion under Federal Rule 12(d). Oyster is wrong for three reasons.

       First, consistent with the precepts of judicial notice, Cisco’s motion neither asks nor

requires the Court to accept the truth of the material cited outside of the pleadings. Cisco cites

these documents not for the truth of the allegations, but only to document the scope of allegations

made as compared to the FAC. Cisco is certainly not asking the Court, for example, to accept

Oyster’s infringement allegations or expert testimony of infringement as “truth”, but is instead

citing the very litigation documents, signed, served or filed pursuant to Local and Federal Rules

that reflect the expansive scope of Oyster’s prior cause of action, and its attempted re-litigation

thereof. This is precisely the type of material the Court can consider under Rule 12(b)(6). Of

course, the pleadings and documents cited therein are fair game. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496 (5th Cir. 2000); see also Ruiz v. Brennan, 851 F.3d 464 (5th Cir. 2017).

Furthermore, the Court may consider any fact of which the Court has taken judicial notice. Funk

v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).3


LEXIS 111933, *10 (N.D. Cal. 8/21/15) (granting motions to dismiss and rejecting speculative
arguments that products were different); Icon-IP PTY Ltd. v. Specialized Bicycle Components, Inc.,
No. 13-03677, 2013 U.S. Dist. LEXIS 189290, at *9 (N.D. Cal. 10/22/13) (dismissing patent under
12(b)(6), rejecting arguments that products were different, taking notice of infringement
contentions and plaintiff’s representations in motion practice in prior case).
2
  SimpleAir holds that terminal disclaimers (like Exs. B (’516 over ’327 Patent) and H (’898 over
’327 Patent)) provide a “strong clue” that preclusion is warranted, but are not dispositive of the
“essentially the same” analysis. 884 F.3d at 1168. The FAC does not compare the scope of the
claims or allege any meaningful differentiation, but it does provide element-by-element allegations
that, when compared with the Oyster I complaint and allegations, show that the claim scope is
essentially the same. Ex. D, 5–10.
3
  See also Maz Encryption Techs., LLC, 347 F. Supp. 3d at 293 (rejecting plaintiff’s call to convert
motion under Rule 12(d) and basing its dismissal on the “complaint, any documents incorporated
into the complaint by reference, and matter[s] of which the court may take judicial notice.”);


                                                 2
 Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 4 of 8 PageID #: 666




       Second, Cisco’s authentication declaration does not require conversion to a summary

judgment motion under Rule 12(d). The authentication declaration (Dkt. 37-2) does not assert

substantive facts.    Instead, it sets forth the providence of documents and the predicate

circumstances confirming the propriety of taking judicial notice in the Rule 12(b)(6) context. See

Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir. 2013). Again, these are exactly the types

of materials that the Court may consider without conversion to summary judgment.

       Third, Oyster asks the Court to await “full fact and expert discovery.” However, Oyster

fails to follow the required procedure under Rule 56(d), which requires a declaration identifying

the facts sought by discovery. Smith v. Regional Transit Authority, 827 F.3d 412 (5th Cir. 2016).

Oyster fails to identify what discovery it contends would create a genuine issue of material fact.

II.    Oyster’s Dropping of the ‘898 Patent Did Not Insulate it from Claim Preclusion.

       Oyster’s strategic decision to drop the ’898 Patent does not allow it to re-litigate that patent.

When Oyster dropped the patent, it did not object to the Order requiring it to narrow its case, made

no showing that the ’898 Patent presented non-duplicative claim scope, and did not express any

intent to withdraw the patent “without prejudice.” Nuance Communs., Inc. v. ABBYY USA

Software House, Inc., 813 F.3d 1368, 1374 (Fed. Cir. 2016) (“the responsibility was on [plaintiff]

to timely notify the district court as to any objection to the court's procedures. Because it did not

do so, and instead made the tactical litigation decision to move forward only on a subset of patents

without contemporaneous objection, [plaintiff] is not entitled to another trial on the remaining

patents.”); In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1309-10 (Fed. Cir.

2011) (judgment against non-elected claims was proper despite preclusive effect where district

court ordered plaintiff to limit patents and claims). Oyster dropped the patent at the end of fact


Adaptix, Inc., 2015 U.S. Dist. LEXIS 111933, at *19-20, 29 (granting motion to dismiss, taking
judicial notice of court records, including infringement contentions).


                                                  3
 Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 5 of 8 PageID #: 667




discovery, after Markman, and months after the deadline to amend pleadings. Oyster I, Dkt. 174

¶ 3, Dkt. 111 3. This was not akin to an early amending of the Complaint. Thus, the judgments

at the end of Oyster I/II properly included the ’898 Patent.

       Moreover, while Oyster’s decision to assert and then drop the ’898 Patent in Oyster I/II

makes transparent its attempted claim splitting (and the resulting res judicata), the prohibition on

claim splitting would have the same result in this case (i.e., precluding the ’898 Patent) even if

Oyster had not asserted the ’898 Patent in Oyster I/II. Mars Inc. v. Nippon Conlux Kabushiki-

Kaisha, 58 F.3d 616, 619-20 (Fed. Cir. 1995) (“It is well established that a party may not split a

cause of action into separate grounds in successive lawsuits.”). This is because the claims of the

’898 Patent are highly duplicative of the ’327 Patent (which Oyster pursued until losing summary

judgment). Ex. I (claim comparison); Ex. H (terminal disclaimer). Before dropping the patent,

Plaintiff was asserting essentially the same claim scope (id.), against identical products (Oyster I,

Dkt. ¶¶ 69, 101), i.e., one cause of action. As such, even if Oyster had formally dismissed the ’898

Patent “without prejudice” (it did not) and had referred only to the ’327 Patent when it ultimately

dismissed “with prejudice” the Oyster I/II cases (it did not), the result would be the same:

preclusion. See Brain Life, LLC v. Elekta Inc., 746 F.3d 1045, 1053 (Fed. Cir. 2014) (“While the

dismissal without prejudice allowed for the possibility that acts of infringement of the method

claims could be subject to a future cause of action, that possibility was cut-off … once that

judgment was entered.”).

III.   Oyster Brought a Cause of Action Against the CFP2 Modules for the Prior Patents.

       Oyster cites FAC ¶¶ 17-18 and its failed motion to compel related to CFP2-ACO’s in

Oyster I/II. That motion confirms that Oyster accused the CFP2 modules in its prior complaint

(making them part of that cause of action) and that the modules are governed by the “OIF 100G

Standard” (see Adaptix, 2015 U.S. Dist. LEXIS at 29). Oyster I, Dkt. 205, 5 (Oyster: “Both


                                                 4
 Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 6 of 8 PageID #: 668




Oyster’s complaint and its infringement contentions have always identified Cisco’s CFP2 Modules

as among the accused products. The contentions expressly point to products following the ‘OIF

100G standard’ as examples of accused products.”); Oyster I, Dkt. 326, 2 (“The Parties do not

dispute that Oyster clearly identified the products in its complaint.”). The Court found that

Oyster’s contentions could have, but did not, accuse the modules. Oyster I, Dkt. 326, 4. Oyster’s

failure does not avoid preclusion. Icon-IP PTY Ltd., 2013 U.S. Dist. LEXIS 189290, at *11-12

(“[Plaintiff] had an opportunity to investigate and accuse the models at issue in [the prior action],

but it chose not to do so in a timely manner. Permitting [Plaintiff] to get a second bite at the apple

by allowing this action to proceed would contravene the preclusion principles discussed above and

would undermine the spirit and purpose of the Patent Local Rules.”)

IV.    The Kessler Doctrine and the Dates of Sale

       Oyster tries to manufacture a fact dispute about the dates that certain products first went

on sale, but the question of pre-judgment sales versus post-judgment sales is rendered irrelevant

by the Kessler doctrine. Remarkably, Oyster’s legal analysis of the Kessler doctrine is outdated

and thus simply wrong. This summer, the Federal Circuit “reject[ed] [the] contention that the issue

of non-infringement must be ‘actually litigated’ in order to invoke the Kessler doctrine.” In re

PersonalWeb, 961 F.3d 1365, 1376–79 (Fed. Cir. June 17, 2020) (finding stipulated dismissal with

prejudice operated as an adjudication on the merits for Kessler purposes).

V.     Granting Oyster Leave to Amend Would Be Futile

       Oyster requests leave to amend the FAC, but Oyster already amended its Complaint after

Cisco’s prior motion to dismiss. (Dkt. 30). Replaying this would be futile. Humana Health Plan

of Tex., 336 F.3d at 387 (leave denied when deficiency was not cured by prior amendment).

 Dated: October 30, 2020                           Respectfully submitted,




                                                  5
Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 7 of 8 PageID #: 669




                                     /s/Eric H. Findlay
                                     Eric H. Findlay
                                     Brian Craft
                                     FINDLAY CRAFT PC
                                     102 N College Avenue
                                     Suite 900
                                     Tyler, TX 75702
                                     903/534-1100
                                     Fax: 903/534-1137
                                     Email: efindlay@findlaycraft.com
                                     Email: bcraft@findlaycraft.com

                                     L. Norwood Jameson
                                     wjameson@duanemorris.com
                                     Matthew C. Gaudet
                                     mcgaudet@duanemorris.com
                                     Alice E. Snedeker
                                     aesnedeker@duanemorris.com
                                     DUANE MORRIS LLP
                                     1075 Peachtree Street
                                     Suite 2000
                                     Atlanta, Georgia 30309
                                     Telephone: 404.253.6900
                                     Facsimile: 404.253.6901

                                     John M. Baird
                                     jmbaird@duanemorris.com
                                     DUANE MORRIS LLP
                                     505 9th Street NW, Ste. 1000
                                     Washington, DC 20004
                                     Telephone: 202.776.7819
                                     Facsimile: 202.379.9850

                                     Attorneys for Defendant Cisco Systems, Inc




                                     6
 Case 2:20-cv-00211-JRG Document 48 Filed 10/30/20 Page 8 of 8 PageID #: 670




                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on October 30, 2020, a true and correct copy

of the foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which

will automatically send notification of such filing to all attorneys of record.



                                                       /s/Eric H. Findlay
                                                       Eric H. Findlay




                                                  7
